DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: Group I as in Figure 6 and Group II as in Figures 7-8. The species are independent or distinct because they represent mutually exclusive embodiments of an alignment mechanism. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is deemed generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species would require different fields of search and prior art applicable to one would not necessarily be applicable to both.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Alexander Franco on 23 September 2022 a provisional election was made without traverse to prosecute the species of Group II, claims 1-9 and 11-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drive wheel drive" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the turntable" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 11-15 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-8, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mountz (US Patent Number 8967716) in view of Schradin et al. (US Patent Application Publication Number 2016/0320862).  
Regarding claims 1-3, 13, and 14, Mountz discloses a dynamically orientable seating device comprising: an actuatable seat carriage (12) having a driven support surface shaped in a form of a three- dimensional portion of a sphere (its bottom is shaped as such); a seat (16) fixedly mounted on or within the seat carriage; a seat carriage pedestal (10) receiving the seat carriage and fixing a horizontal and vertical position of the seat carriage relative to the seat carriage pedestal; a drive mechanism (18) comprising a drive wheel (184 for instance) configured to engage with and support the driven support surface of the seat carriage (at least indirectly), wherein rotation of the drive wheel drive causes reorientation of the seat carriage (at least as best understood).  Mountz does not clearly disclose an orientation sensor.  Schradin discloses a related device including an orientation sensor configured to detect an orientation of a seat carriage, wherein the orientation sensor comprises: a first position sensor configured to determine a roll of the seat carriage; and a second position sensor configured to determine a pitch of the seat carriage (roll, pitch, yaw sensors are disclosed in paragraph 33 for instance, which would provide three sensors as claimed), wherein an actuatable seat carriage and/or outer surface has a plurality of machine-readable markings readable to determine the orientation of the seat carriage, and wherein the orientation sensor comprises at least one optical scanner configured and positioned to read the machine-readable markings (see paragraph 47 for instance describing this arrangement).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide orientation sensing as taught by Schradin in Mountz’s device because this could improve operation, comfort, and safety for various users.  Note further that even if Mountz did not explicitly articulate a “sphere” portion and/or the particular sensor/marker arrangement were not clearly as claimed, as changes in size, shape, and arrangement of components requires only routine skill in the art, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve operation, comfort, and safety for various users.
Regarding claims 5-8, Mountz, modified as described above, discloses a device as explained above including various drives for rotating components but may not disclose a rotating base as claimed.  Schradin further discloses a base (4005 for instance), wherein a seat carriage pedestal is rotatably mounted directly or indirectly to the base and to rotate about a vertical axis relative to the base (via 4004 for instance); wherein the seat carriage pedestal is a rotatable seat carriage pedestal mounted directly to the base; and a rotatable platform (at a base of 4004 for instance) rotatably mounted on the base, wherein the seat carriage pedestal is mounted to the rotatable platform, and wherein the turntable is mounted on and rotates relative to the rotatable platform (at least as best understood).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a rotating base as taught by Schradin in Mountz’s device because this could provide further convenience and comfort for various users.  Further, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an additional drive mechanism as claimed based on normal variation to improve convenience and comfort for various users.
Regarding claim 15, Mountz, modified as described above, discloses a device as explained above but may not disclose a gyroscope.  Schradin further discloses a gyroscope (see at least paragraph 38).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a gyroscope as taught by Schradin in Mountz’s device because this could improve operation, comfort, and safety for various users.  Note further that even if the particular sensor arrangement were not clearly as claimed, as changes arrangement of components require only routine skill in the art, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve operation, comfort, and safety for various users.
 
Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz in view of Schradin and further in view of Moran (US Patent Number 5702307).  Mountz, modified as described above, discloses a device as explained above but may not clearly disclose an alignment mechanism.  Moran discloses a related device including an alignment mechanism configured to prevent rotation about a vertical axis of a seat carriage relative to a seat carriage pedestal (at least depending on orientation), wherein the alignment mechanism comprises: a first gimbal (at 46 for instance) fixed relative to the seat carriage pedestal, the first gimbal having a horizontal axis of rotation that extends through the center of a sphere; a second gimbal (at 44 for instance) mounted to the seat carriage and having an axis of rotation that extends through the center of the sphere; and a connecting arm (of 50) connecting the first gimbal to the second gimbal such that the axis of rotation of the second gimbal is orthogonal to and free to rotate about the axis of rotation of the first gimbal (this is the general arrangement).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an alignment mechanism as taught by Moran in Mountz’s device as previously modified because this could improve operation, comfort, and safety for various users.  Further, Schradin discloses various position sensors configured to determine relative orientation of components including angles, etc.  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to provide sensors as taught by Schradin in Mountz’s device as previously modified because this could improve operation, comfort, and safety for various users.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10342356 and claims 1-15 of U.S. Patent No. 11266249. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill to provide the components as claimed.


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as well as upon overcoming the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636